Citation Nr: 0617580	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include degenerative disc disease and arthritis of the 
cervical and lumbar spines.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which readjudicated the claim for 
service connection for a back condition pursuant to the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The veteran relocated to Waco, Texas, where he 
appealed the decision of the Los Angeles RO.  The veteran 
also raised the issue of service connection for a left foot 
injury, which was denied in an April 2004 rating decision of 
the Waco, Texas RO.  

The veteran testified before a Decision Review Officer (DRO) 
at hearings in October 2003 and August 2005.  The veteran 
also testified before the undersigned in February 2006.  
Transcripts of the three hearings are associated with the 
file.  

The issues of service connection for a back condition and a 
left foot injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

On review of the record, the Board finds that both the back 
condition claim and the left foot claim must be remanded.  
The veteran's file shows that he has been receiving Social 
Security benefits since 1989.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  These records are 
particularly important due to the fact that the veteran's 
service records were lost in the National Personnel Records 
Center fire.  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

After his hearing before the Board, the veteran submitted 
releases authorizing VA to request his treatment records from 
three physicians/medical facilities in California.  The RO 
should request these records.

The Board also notes that there is no medical evidence as to 
whether or not either the veteran's claimed conditions are 
related to service.  The veteran's service medical records 
are unavailable.  He states that he injured his back when 
opening a plane door, and he has consistently reported such a 
history for years before ever filing a claim for VA 
compensation.  Considering this fact, as well as the fact 
that there are no service records to contradict this history, 
the veteran should be accorded a VA examination to establish 
evidence of a relationship between the disability and 
service.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits.  Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Request the private treatment records 
from the three physicians/facilities 
identified by the veteran in the releases 
he completed in March 2006.  If any 
records are not obtained, inform the 
veteran of that fact and give him an 
opportunity to obtain the records himself 
and submit them to VA.

3.  After receiving the above evidence, to 
the extent available, the veteran should 
be scheduled for a VA examination to 
determine the nature and etiology of the 
veteran's back condition, to include 
degenerative disc disease.  

The veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's current back disability 
is related to any aspect of his period of 
active service, assuming the truth of the 
injury as he describes it.  Particular 
note should be taken of the veteran's 
history of back injuries from his motor 
vehicle accidents in 1978 and 1994, his 
gym-related back injury in 1987 and his 
assault-related back injury in 2001.  Any 
opinion provided should discuss the impact 
in-service injuries may have had on the 
veteran's current disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The RO should then readjudicate the 
claims.  If it remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



